Luke, J.
A certificate to a bill of exceptions, wherein the judge certifies that it is true and correct “except the third assignment of error; motion was submitted by counsel for defendant and State,” does not amount to a certification that the bill of exceptions as written is true; and the writ of error must be dismissed. Love v. Love, 146 Ga. 161, 162 (91 S. E. 27), and authorities cited.

Writ of error dismissed.


Broyles, O. J., and Bloodworth, J., concur.

J. 8. James, for plaintiff in error.
J. B. Hutcheson, solicitor-general, contra.